Per Curiam.
Respondent was admitted to practice by this Court in 2003. He practiced law in New Jersey, where he was admitted in 2002.
On April 20, 2010, respondent was convicted in the United States District Court for the District of New Jersey upon his plea of guilty of the crime of conspiracy to obstruct commerce by extortion under color of official right in violation of 18 USC § 1951 (a). Petitioner moves pursuant to Judiciary Law § 90 (4) (a) and (b) to strike respondent’s name from the roll of attorneys. Respondent has appeared through counsel and consents to the relief requested.
By operation of law (see Judiciary Law § 90 [4] [a]), respondent ceased to be an attorney and was automatically disbarred when he entered his guilty plea to a felony as defined by Judiciary Law § 90 (4) (e) (see Matter of Krouner, 305 AD2d 932 [2003]). The federal felony to which respondent pleaded is essentially similar to the New York felony of larceny by extortion (see Matter of Margiotta, 60 NY2d 147, 151 [1983]; Matter of Thor, 214 AD2d 268 [1995]). Accordingly, we grant petitioner’s motion and strike respondent’s name from the roll of attorneys.
Mercure, J.P., Rose, Stein, McCarthy and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent’s name is hereby stricken from the roll *1700of attorneys and counselors-at-law of the State of New York; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).